Casey, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 19, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant, who was employed as a registrar in a hospital preadmission testing unit, was having marital problems and had difficulty in making reliable child care arrangements. Her brother was gravely ill and she requested a day off to celebrate her brother’s birthday and her birthday. Claimant learned that approval of her request would be contingent *847upon her willingness to substitute for vacationing co-workers at other times. Claimant resigned, giving two weeks’ notice but no reason. At the hearing, claimant testified about the pressure of her personal problems.
The Unemployment Insurance Appeal Board rejected claimant’s explanation and found that claimant resigned because she was not given the day off that she requested without concessions on her part. The Board, therefore, found that claimant left her employment for noncompelling reasons. Since substantial evidence supports the Board’s decision, it must be affirmed (see, Matter of Ratkewicz [Hartnett], 173 AD2d 999, 1000).
Mikoll, J. P., Crew III, White and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.